IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-25,057-10




IN RE RODNEY JOHN RAMIREZ, Relator




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 54210-243 IN THE 243RD DISTRICT COURT
FROM EL PASO COUNTY




            Per curiam.

O R D E R


            Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that in July 2009, he filed an application for a writ of
habeas corpus in the 243rd District Court of El Paso County, that this application was returned
because it was not on the prescribed form, and that in April 2013, he filed a new application that was
on the prescribed form. 
            In these circumstances, additional facts are needed.  Respondent, the District Clerk of El Paso
County, is ordered to file a response, which may be made by submitting the record on such habeas
corpus application, submitting a copy of a timely filed order that designates issues to be investigated
(see McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992)), or stating that Relator has
not filed an application for a writ of habeas corpus in El Paso County in this cause in April 2013. 
Should the response include an order designating issues, proof of the date the district attorney’s
office was served with the habeas application shall also be submitted with the response.  This
application for leave to file a writ of mandamus shall be held in abeyance until Respondent has
submitted the appropriate response.  Such response shall be submitted within 30 days of the date of
this order.


Filed:  May 28, 2014
Do not publish